Case: 21-20256      Document: 00516289861          Page: 1     Date Filed: 04/21/2022




            United States Court of Appeals
                 for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 21, 2022
                                    No. 21-20256                           Lyle W. Cayce
                                                                                Clerk

   Jessica Lorraine Solis,

                                                               Plaintiff—Appellee,

                                        versus

   Samuel A. Serrett; Teddy F. Sims,

                                                          Defendants—Appellants.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CV-4865


   Before Davis, Smith, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          Foundational to our qualified immunity doctrine is the concept that
   we must view an officer’s actions from that officer’s point of view without
   the benefit of hindsight. From the comfort of a courtroom or chambers, it is
   often possible for judges to muse on how an officer could have handled a
   situation better. But that does not mean the officer is not entitled to qualified
   immunity. In this case, we cannot say that the officers violated clearly
   established law when we view the events from the officers’ point of view at
   the very moment they acted. Accordingly, we reverse and remand.
Case: 21-20256       Document: 00516289861            Page: 2     Date Filed: 04/21/2022




                                       No. 21-20256


                                             I.
          On May 27, 2019, Officer Samuel Serrett pulled over Timothy
   Robinson and his girlfriend Jessica Solis in Baytown, Texas near a self-storage
   center. 1 Serrett told Robinson, the driver, that he had been pulled over for
   failing to properly signal and driving outside of his lane. Serrett posed a series
   of questions to Robinson, but Solis interjected and answered the questions
   before Robinson could respond. Eventually, Serrett had to clarify to Solis
   that unless he was directing a question specifically to her, he wanted a
   response from Robinson as he was the driver. Serrett requested Robinson’s
   license and registration. Solis informed Officer Serrett that she owned the
   vehicle. The couple further informed Serrett that they lived in an apartment
   unit in the storage unit building across the street. Because Serrett believed
   that either Robinson or Solis (or both) may have been intoxicated, he
   requested the assistance of a backup officer.
          Serrett ordered Robinson to exit the vehicle. Serrett then asked
   Robinson a variety of questions, and the exchange became tense. Eventually,
   Serrett began a field sobriety test of Robinson. Robinson objected, stating “I
   am not intoxicated.” Serrett viewed this as refusing the field sobriety test.
   He arrested Robinson and placed him into the police vehicle.
          When Serrett asked Robinson to exit the vehicle, Solis began



          1
            The incidents described here were captured, at least in part, on four videos.
   These videos are available at:
   https://www.ca5.uscourts.gov/opinions/pub/21/21-20256_Body_Cam.mp4
   https://www.ca5.uscourts.gov/opinions/pub/21/21-20256_Dash_Cam.mp4
   https://www.ca5.uscourts.gov/opinions/pub/21/21-20256_Plaintiff_Recording.mp4
   https://www.ca5.uscourts.gov/opinions/pub/21/21-
   20256_Storage_Facility_Video.mp4




                                             2
Case: 21-20256      Document: 00516289861          Page: 3    Date Filed: 04/21/2022




                                    No. 21-20256


   recording the encounter on her cell phone and stepped out of the vehicle
   herself. Shortly afterward, Officer Teddy Sims arrived on the scene and
   asked Solis to step over to a grassy area near the storage facility. While
   Serrett and Robinson spoke, Solis spoke with Sims. Sims asked Solis how
   much she had to drink that evening, and Solis responded, “literally none.”
   This was false, as Solis later testified in her deposition that she had been
   drinking. Solis also emphasized that she did “not appreciate this” and stated
   repeatedly that the couple was pulled over only when her “black boyfriend is
   driving [her] car.”
          When Serrett arrested Robinson for refusing the field sobriety test,
   Solis objected, and Sims informed her that Robinson “refused, so he’s taking
   him in.” Solis stepped closer to Serrett and Robinson, and Sims asked her to
   step back to the grassy area because he did not “want to put [Solis] in cuffs
   for interference.” Solis began to narrate the events, and Sims interjected
   stating “well actually, he gave him multiple opportunities, I’m gonna say it
   for the camera . . . multiple opportunities, and he refused.”
          Once Robinson was in Serrett’s vehicle, Serrett walked over to where
   Solis and Sims stood. Serrett informed Sims that Robinson’s license was
   “ineligible.” Sims responded, “Oh that’s why they were acting like that.”
   At this point, Solis stopped filming but continued to hold her cell phone. She
   twice requested Serrett’s badge number. Serrett reached out and said, “Can
   I see your phone for a second please?” Solis jerked the phone away from
   Serrett’s hand and responded, “No you can’t.” Serrett continued to reach
   for the phone stating, “Well I don’t want you to drop it when I arrest you.”
   Solis let her left hand fall to her side and exclaimed, “Drop it? Excuse me!”
   Sims came up behind Solis and quickly pulled her left arm behind her back.
   Serrett reached for Solis’s other arm. Solis fell to the ground, either from the
   officers forcing her down or from the momentum as she struggled. Sims then
   held his knee on Solis’s back as Serrett handcuffed her. Officer Serrett



                                          3
Case: 21-20256           Document: 00516289861               Page: 4       Date Filed: 04/21/2022




                                             No. 21-20256


   informed Solis that she was being arrested for public intoxication, stood her
   up, and walked her over to the police car. Serrett took Solis and Robinson to
   jail.
           Solis sued Serrett and Sims, asserting various § 1983 claims including
   excessive force, unreasonable seizure due to an arrest without probable
   cause, malicious prosecution, violation of her First Amendment rights for
   arresting her in retaliation for filming the officers, and violation of her
   Fourteenth Amendment rights. Serrett and Sims answered and asserted the
   defense of qualified immunity.
           The officers later moved for summary judgment, arguing they were
   entitled to qualified immunity on all of Solis’s claims. The district court
   granted summary judgment on all of Solis’s claims except her excessive force
   § 1983 claim. 2 The district court held that disputed issues of material fact
   barred summary judgment on the excessive force claim and that, viewing the
   facts in Solis’s favor, the officers violated a clearly established right. Serrett
   and Sims promptly appealed.
                                                  II.
           “Qualified immunity shields public officials sued in their individual
   capacities from liability for civil damages insofar as their conduct does not
   violate clearly established statutory or constitutional rights of which a
   reasonable person would have known.” Kokesh v. Curlee, 14 F.4th 382, 391
   (5th Cir. 2021) (cleaned up). “This court reviews de novo the district court’s
   resolution of legal issues on a motion for summary judgment on the basis of
   qualified immunity.” Hanks v. Rogers, 853 F.3d 738, 743 (5th Cir. 2017)
   (quoting Griggs v. Brewer, 841 F.3d 308, 311 (5th Cir. 2016)). “Summary



           2
               The dismissal of Solis’s other claims is not the subject of this appeal.




                                                   4
Case: 21-20256      Document: 00516289861          Page: 5    Date Filed: 04/21/2022




                                    No. 21-20256


   judgment must be granted ‘if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.’” Trammell v. Fruge, 868 F.3d 332, 338 (5th Cir. 2017)
   (quoting FED. R. CIV. P. 56(a)). “In reviewing an appeal from summary
   judgment, we ‘view the facts in the light most favorable to the non-moving
   party and draw all reasonable inferences in its favor.’” Hanks, 853 F.3d at
   743 (quoting Deville v. Marcantel, 567 F.3d 156, 163–64 (5th Cir. 2009)). “A
   qualified immunity defense alters the usual summary judgment burden of
   proof. Once an official pleads the defense, the burden then shifts to the
   plaintiff, who must rebut the defense by establishing a genuine fact issue as
   to whether the official’s allegedly wrongful conduct violated clearly
   established law.” Id. at 744 (quoting Brown v. Callahan, 623 F.3d 249, 253
   (5th Cir. 2010)).
          Importantly, appellate review of an interlocutory appeal is
   circumscribed. “District court orders denying summary judgment on the
   basis of qualified immunity are immediately appealable and reviewed de novo
   only if they are predicated on conclusions of law and not genuine issues of
   material fact.” Kokesh, 14 F.4th at 390. Put another way, “a defendant,
   entitled to invoke a qualified immunity defense, may not appeal a district
   court’s summary judgment order insofar as that order determines whether or
   not the pretrial record sets forth a ‘genuine’ issue of fact for trial.” Johnson
   v. Jones, 515 U.S. 304, 319–20 (1995). “But we do have jurisdiction to decide
   whether the district court erred in concluding as a matter of law that officials
   are not entitled to qualified immunity on a given set of facts. In other words,
   this court can review whether any factual dispute found by the district court
   is material for summary judgment purposes.” Whittington v. Maxwell, 455 F.
   App’x 450, 454 (5th Cir. 2011) (cleaned up). Accordingly, “[t]his Court is
   essentially reviewing the district court’s decision that a ‘certain course of
   conduct would, as a matter of law, be objectively unreasonable in light of




                                          5
Case: 21-20256        Document: 00516289861              Page: 6      Date Filed: 04/21/2022




                                         No. 21-20256


   clearly established law.’” Kokesh, 14 F.4th at 391 (quoting Kinney v. Weaver,
   367 F.3d 337, 346 (5th Cir. 2004) (en banc)). “To make this determination,
   the court applies an objective standard based on the viewpoint of a reasonable
   official in light of the information then available to the defendant and the law
   that was clearly established at the time of the defendant’s actions.” Id.
   (quoting Freeman v. Gore, 483 F.3d 404, 411 (5th Cir. 2007)). 3
                                              III.
           “The qualified immunity inquiry includes two parts. In the first we
   ask whether the officer’s alleged conduct has violated a federal right; in the
   second we ask whether the right in question was ‘clearly established’ at the
   time of the alleged violation, such that the officer was on notice of the
   unlawfulness of his or her conduct.” Cole v. Carson, 935 F.3d 444, 451 (5th
   Cir. 2019) (en banc). The court need not decide the first question before the
   second, and it may decide the case solely on the basis that the right was not
   clearly established. Pearson v. Callahan, 555 U.S. 223, 236–37 (2009). We
   address each question in turn.
           A.      Constitutional Violation
           Solis’s sole outstanding § 1983 claim is one for excessive force under
   the Fourth Amendment. “To establish a claim of excessive force under the
   Fourth Amendment, plaintiffs must demonstrate: ‘(1) injury, (2) which
   resulted directly and only from a use of force that was clearly excessive, and
   (3) the excessiveness of which was clearly unreasonable.’” Trammell, 868
   F.3d at 340 (quoting Deville, 567 F.3d at 167). At bottom, “the touchstone of


           3
              Notably, although our review is circumscribed as described above, we do have
   jurisdiction. The court may look at the evidence in the light most favorable to Solis and
   determine if the district court erred in finding that evidence established a constitutional
   violation under clearly established law. Solis’s motion to dismiss this appeal for lack of
   jurisdiction, which was carried with the case, is therefore denied.




                                               6
Case: 21-20256      Document: 00516289861           Page: 7    Date Filed: 04/21/2022




                                     No. 21-20256


   our inquiry is simply the reasonableness of the force employed.” Buehler v.
   Dear, 27 F.4th 969, 981 (5th Cir. 2022). “Excessive force claims are
   necessarily fact-intensive; whether the force used is ‘excessive’ or
   ‘unreasonable’ depends on ‘the facts and circumstances of each particular
   case.’” Deville, 567 F.3d at 167 (quoting Graham v. Connor, 490 U.S. 386,
   396 (1989)). We examine each officer’s actions independently to determine
   whether he is entitled to qualified immunity. Meadours v. Ermel, 483 F.3d
   417, 421–22 (5th Cir. 2007).
          We first consider Solis’s injury. At her deposition, Solis testified that
   her back and her wrists were hurt and that she still has problems with her
   right wrist, which she said “feels like a nerve thing” and described as “a
   pulled pain.” Solis also claims that she suffered mental anguish because of
   the officers’ actions.
          Generally, to maintain a claim for excessive force, a plaintiff need not
   demonstrate a significant injury, but the injury must be more than de minimis.
   See Tarver v. City of Edna, 410 F.3d 745, 752 (5th Cir. 2005). Recently, this
   circuit has characterized the injury requirement as “a sliding scale, not a hard
   cutoff.” Buehler, 27 F.4th at 982. This approach treats the degree of injury—
   even if minor—as interrelated to the reasonableness and excessiveness of the
   officer’s force. “[A]lthough a de minimis injury is not cognizable, the extent
   of injury necessary to satisfy the injury requirement is ‘directly related to the
   amount of force that is constitutionally permissible under the
   circumstances.’” Alexander v. City of Round Rock, 854 F.3d 298, 309 (5th
   Cir. 2017) (alternation in original) (quoting Brown v. Lynch, 524 F. App’x 67,
   79 (5th Cir. 2013)). Accordingly, “[a]ny force found to be objectively
   unreasonable necessarily exceeds the de minimis threshold, and, conversely,
   objectively reasonable force will result in de minimis injuries only.” Id.
   (quoting Brown, 524 F. App’x at 79). In other words, “as long as a plaintiff
   has suffered ‘some injury,’ even relatively insignificant injuries and purely



                                          7
Case: 21-20256      Document: 00516289861           Page: 8     Date Filed: 04/21/2022




                                     No. 21-20256


   psychological injuries will prove cognizable when resulting from an officer’s
   unreasonably excessive force.” Id. (quoting Brown, 524 F. App’x at 79). This
   means that if the officer’s force was unreasonably excessive, Solis need only
   show “some injury”—a bar which she clears here.
          Solis’s injuries are properly characterized as minor. Courts have
   found similar or worse injuries to be minor. See, e.g., Westfall v. Luna, 903
   F.3d 534, 549–50 (5th Cir. 2018) (holding that abrasions, bruises, bloody
   urine and high blood pressure were de minimis injuries); Buehler, 27 F.4th at
   982 (holding that abrasions to the face, head and tricep bruises, and mental
   trauma were minor injuries).         Moreover, Solis never sought medical
   treatment. See Buehler, 27 F.4th at 983 (noting that a plaintiff’s failure to seek
   medical treatment suggested the injury was minor). Nor do we place much
   weight on Solis’s supposed psychological injury, as “we have rejected similar
   attempts by excessive-force plaintiffs to parlay their minimal injuries into
   more serious ones by tacking on allegations of psychological suffering.” Id.
   Accordingly, the limited extent of Solis’s injuries tends to support a
   conclusion that the officers acted reasonably.
          We next consider the amount of force used and the reasonableness of
   resorting to such force. Courts generally consider these factors together, as
   “officers must assess not only the need for force, but also ‘the relationship
   between the need and the amount of force used.’” Deville, 567 F.3d at 167
   (quoting Gomez v. Chandler, 163 F.3d 921, 923 (5th Cir. 1999)). In Graham v.
   Connor, the Supreme Court enumerated three non-exclusive considerations
   for courts to examine when analyzing the reasonableness of the force used,
   including “the severity of the crime at issue, whether the suspect poses an
   immediate threat to the safety of the officers or others, and whether he is
   actively resisting arrest or attempting to evade arrest by flight.” 490 U.S. at
   396.




                                           8
Case: 21-20256      Document: 00516289861           Page: 9     Date Filed: 04/21/2022




                                     No. 21-20256


          The severity of the crime at issue here weighs against the officers.
   Robinson, not Solis, was pulled over for a traffic violation. See Newman v.
   Guedry, 703 F.3d 757, 762 (5th Cir. 2012). The officers ultimately arrested
   Solis for public intoxication, a Class C misdemeanor in Texas. Tex. Penal
   Code § 49.02(c); see also Trammell, 868 F.3d at 340 (holding that public
   intoxication in Texas is a “minor offense” for the purposes of the Graham
   factors). Indeed, the officers do not dispute this factor. We next consider
   whether Solis posed an immediate threat to the safety of the officers or
   others. Solis, who was wearing an evening dress with laced sandals and
   armed only with her cell phone, did not pose an immediate threat to the safety
   of the officers or others. This factor therefore also weighs against the officers.
          The third factor—whether Solis was resisting arrest—cuts in favor of
   the officers. Case law distinguishes between active and passive resistance.
   “[W]here an individual’s conduct amounts to mere ‘passive resistance,’ use
   of force is not justified.” Trammell, 868 F.3d at 341. Here, Solis was
   generally hostile to the officers from the beginning of the traffic stop. She
   emphasized that she and Robinson were near their home, argued with the
   officers, repeatedly implied that Robinson was pulled over only because of
   his race, pulled away when Serrett asked for her phone, and stepped back and
   exclaimed “Drop it? Excuse me!” when Serrett told her she was being
   arrested. This court has also acknowledged that “a suspect who backs away
   from the arresting officers is actively resisting arrest—albeit mildly.”
   Buehler, 27 F.4th at 984 (cleaned up). Solis also seemed to struggle against
   the officers as they grabbed her arms, which viewed from the officers’
   perspective could be “another form of resistance.” Id. Accordingly, it may
   have been reasonable for the officers to perceive Solis as actively resisting
   arrest, and this factor weighs in the officers’ favor.
          Although not listed in the Graham factors, courts also consider the
   speed with which officers resort to force. See, e.g., Trammell, 868 F.3d at 342



                                           9
Case: 21-20256      Document: 00516289861            Page: 10     Date Filed: 04/21/2022




                                      No. 21-20256


   (“[T]he quickness with which the officers resorted to tackling Trammel [sic]
   to the ground militates against a finding of reasonableness.”). This is because
   “an officer must use force with measured and ascending actions that
   correspond to a suspect’s escalating verbal and physical resistance.” Joseph
   ex rel. Estate of Joseph v. Bartlett, 981 F.3d 319, 332–33 (5th Cir. 2020)
   (cleaned up). Here, Sims grabbed Solis’s arm seconds after Serrett told her
   that she would be arrested, and Serrett joined him immediately after.
   However, we are mindful that the “focus is on the officers’ reasonable
   perception of the events at issue, as they happened, without the aid of
   hindsight.” Tucker v. City of Shreveport, 998 F.3d 165, 176 (5th Cir. 2021).
   Solis’s adverse course of conduct leading up to the arrest—including
   indignant remarks, asking for Serrett’s badge number, refusing to provide
   him her phone, and stepping back—may have indicated to the officers that
   she would not submit to arrest. Indeed, such a belief would be well-founded.
   Solis confirmed in her deposition that she would not have submitted to arrest
   unless the officers explained to her why was being arrested. Accordingly, to
   the extent this factor tilts against the officers, it does so only slightly.
          Taking these considerations together, we conclude that the actions of
   Serrett and Sims were not so objectively unreasonable as to violate Solis’s
   constitutional rights. First, Solis’s essentially de minimis injuries weigh
   strongly in favor of a finding of qualified immunity. Second, while two of the
   Graham factors weigh against the officers, qualified immunity can apply even
   when only one factor weighs against the plaintiff. See Betts v. Brennan, 22
   F.4th 577, 582 (5th Cir. 2022). And we have held that the two Graham factors
   that favor Solis “are less salient.” Id. Moreover, “‘[n]ot every push or
   shove, even if it may later seem unnecessary in the peace of a judge’s
   chambers,’ violates the Fourth Amendment.” Buehler, 27 F.4th at 981
   (quoting Graham, 490 U.S. at 396–97). The use of force demonstrated on
   the video evidence was relatively limited, involving only the officers’




                                            10
Case: 21-20256        Document: 00516289861              Page: 11       Date Filed: 04/21/2022




                                          No. 21-20256


   restraint of Solis’s arms, a brief takedown, the force necessary to restrict her
   while she was handcuffed, and she was promptly brought to her feet. Finally,
   as we have stressed, “the ‘reasonableness’ of a particular use of force must
   be judged from the perspective of a reasonable officer on the scene, rather
   than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396. It was
   reasonable of Sims and Serrett to believe that, in light of Solis’s interjections,
   her comments toward them, her resistance, and her indignation on being told
   she would be arrested, some degree of force would be necessary to subdue her.
   In sum, even viewing the facts in the light most favorable to Solis, we cannot
   say that the officers violated her constitutional right to be free from excessive
   force. Accordingly, we conclude that the district court erred in denying the
   officers’ motion for summary judgment.
           B.      Clearly Established
           We further hold that even had Serrett and Sims violated Solis’s
   constitutional rights, such a right was not clearly established at the time of
   the supposed constitutional violation. 4 To determine that a right is clearly
   established “we must be able to point to controlling authority—or a robust
   consensus of persuasive authority—that defines the contours of the right in
   question with a high degree of particularity.” Morgan v. Swanson, 659 F.3d
   359, 371–72 (5th Cir. 2011) (en banc) (cleaned up). “Although this does not
   mean that ‘a case directly on point’ is required, ‘existing precedent must
   have placed the statutory or constitutional question beyond debate.’”
   Trammell, 868 F.3d at 339 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741




           4
            Appellee briefly states that the Fifth Circuit should reconsider its jurisprudence
   on what constitutes “clearly established law.” This argument is meritless as the panel is
   bound by the rule of orderliness. See, e.g., United States v. Traxler, 764 F.3d 486, 489 (5th
   Cir. 2014).




                                                11
Case: 21-20256        Document: 00516289861              Page: 12       Date Filed: 04/21/2022




                                          No. 21-20256


   (2011)). 5   The precedent must also be at “a sufficiently high level of
   specificity to put a reasonable official on notice that his conduct is definitively
   unlawful.” Vincent v. City of Sulphur, 805 F.3d 543, 547 (5th Cir. 2015).
           The most similar Fifth Circuit cases that Solis cites are Trammell v.
   Fruge, 868 F.3d 332 (5th Cir. 2017), and Hanks v. Rogers, 853 F.3d 738 (5th
   Cir. 2017), each of which we consider in turn. Trammell was the case that the
   district court held clearly established that the officers’ conduct violated
   Solis’s Fourth Amendment rights. In that case, George Trammell, the
   plaintiff, was suspected of driving his motorcycle while intoxicated.
   Trammell, 868 F.3d at 336. Four officers, including Officer Fruge, arrived on
   the scene and asked Trammell a series of questions. Id. at 336–37. Trammell
   calmly refused to tell Fruge how much he had been drinking, declined to walk
   toward Fruge, and refused to put his hands above his head. Id. at 337. He
   also told Fruge “I’m not going to jail.” Id.
           Fruge then grabbed Trammell’s right arm. Id. Trammell pulled back
   and told Fruge that it hurt and not to grab him there. Id. Another officer
   grabbed Trammel’s left arm, but Trammell pulled away. Id. Fruge then
   performed a knee strike on Trammell’s thighs, and another officer put
   Trammell in a headlock. Id. Three officers pulled Trammell to the ground,
   where his face landed on the pavement. Id. While Trammell was on the
   ground, the officers administered knee strikes to Trammell’s arms, thighs,
   and ribs to subdue him. Id. at 337–38. Trammell was eventually diagnosed
   with “mildly displaced right L1, L2, and L3 transverse process fractures.”
   Id. at 338. He was forced to give up recreational activities and claimed he had



           5
             The law does not always require an on-point authority: if an officer commits a
   patently obvious violation of the Constitution, he is not entitled to qualified immunity. See
   Hope v. Pelzer, 536 U.S. 730, 738–41 (2002). But this is not an obvious case.




                                                12
Case: 21-20256     Document: 00516289861            Page: 13   Date Filed: 04/21/2022




                                     No. 21-20256


   “very limited mobility” as a result of his injuries. Id.
          The court analyzed the Graham factors and held either that they all
   weighed against the officers or that disputed issues of material fact existed.
   Specifically, it found that: (1) Trammell’s offense was minor; (2) a fact
   question existed as to whether Trammell posed a threat to himself or others;
   (3) a fact question existed as to whether Trammell was actively resisting; and
   (4) the quickness with which the officers resorted to force weighed against
   finding the officers’ actions reasonable. Id. at 340–42. Importantly, the court
   also held that “Trammell has independently presented a question of material
   fact as to whether the force used to gain control of his arms was excessive to
   the need.” Id. at 342. The court emphasized the harsh nature of the officers’
   actions and the degree of force used. Id.
          The degree of force used sets Trammell apart from the case at hand.
   Unlike here, three officers “tackled” Trammell to the ground, where he
   landed face first on pavement. Id. at 337–38. They “pummeled” him with
   their knees and fists. Id. at 342. They did so after Trammell shouted that his
   arm was fused. Id. The court held that “a jury could reasonably infer that
   the officers heard Trammel’s plea but nevertheless continued to beat him
   without consideration for his limited mobility and strength.” Id. And unlike
   Solis’s minor injuries, Trammell incurred bone fractures that significantly
   affected his life. Id. at 338. In short, the use of force in Trammell was clearly
   disproportionate to the need for it. Accordingly, no officer reading that case
   would reasonably understand it to govern here, where the officers only
   yanked Solis’s arms behind her back and—at most—briefly pulled her to the
   ground.
          Hanks involved a similar factual scenario that is also distinguishable.
   In that case, Marcus Hanks was pulled over by Officer Randall Rogers for
   driving too slowly. Hanks, 853 F.3d at 741. Rogers asked Hanks to exit the




                                          13
Case: 21-20256     Document: 00516289861             Page: 14   Date Filed: 04/21/2022




                                      No. 21-20256


   vehicle and step to the back. Id. at 741–72. Rogers gave Hanks additional
   orders, including to keep his hands out of his pockets, to place his hands on
   the vehicle, and then to place his hands on his head. Id. at 42. Although
   Hanks at times questioned why he was being asked to do so, he complied with
   the officer’s orders. Id. During these exchanges, Rogers’s pulled out a taser
   and trained it on Hanks. Id. Rogers then asked Hanks to go to his knees. Id.
   Hanks did not immediately comply, and Rogers repeated his request. Id.
   Hanks, with his hands still behind his head and with Rogers taser still aimed
   at him, took a small sidestep. Id. Simultaneously with this step, Rogers
   rushed forward and “administered a blow to Hanks’s upper back or neck,”
   which “forced Hanks’s upper body onto the trunk of his vehicle.” Id. at 743.
   “Rogers maintained contact with Hanks as Hanks shifted onto the ground.
   Once on the ground, Hanks laid face-down and placed his hands behind his
   back.” Id. He was arrested. Id. He later sought medical care, and was
   diagnosed with a contusion, strain, and acute myofascial strain. Id. He later
   claimed the blow caused him continuous pain in his upper back, neck, head,
   and ribs, as well as psychological fear. Id.
          The court analyzed the Graham factors and, as in Trammell, found
   that (1) Hanks’s violation was minor; (2) Hanks offered no immediate safety
   threat; (3) Hanks was at most passively resisting; and (4) Rogers “abrupt
   application of physical force rather than continued verbal negotiating” was
   unreasonable. Id. at 745–49. But again, the court noted the extreme degree
   of physical force used. See id. at 747 (finding a Fourth Amendment violation
   when the officer resorts to “overwhelming physical force” rather than
   continuing verbal negotiations).
          As with Trammell, the degree of force Rogers used under the
   circumstances sets Hanks apart from this case. Rather than just grabbing the
   plaintiff’s arms, Rogers “administered a blow to Hanks’s upper back or
   neck” which forced his body down and which caused a contusion and an



                                           14
Case: 21-20256     Document: 00516289861            Page: 15    Date Filed: 04/21/2022




                                     No. 21-20256


   acute myofascial strain. Rogers did this while pointing a taser at Hanks, who
   had largely complied with his orders. This differs in kind from a brief struggle
   that yielded “a nerve thing” for which Solis tellingly never sought treatment.
   Accordingly, Hanks would not make Sims or Serrett aware that their actions
   could give rise to an excessive force claim.
          The remaining cases cited by the district court and Solis are even
   further afield from the facts here. In Deville v. Marcantel, an officer pulled
   over a 45-year-old nurse for speeding. 567 F.3d 156, 161 (5th Cir. 2009). In
   response to her passive resistance, the officers broke her window, pulled her
   out of her car, and threw her up against the vehicle, resulting in a blow to her
   abdominal area. Id. at 162. The next day, the plaintiff visited a doctor who
   observed “contusions to both wrists, neuropathy of her hands, right shoulder
   strain, left shoulder bruising (with handprints), and multiple cuts caused by
   broken glass (with one to her forehead).” Id. The plaintiff required four
   surgeries and missed thirteen to fifteen weeks of work as a result of her
   injuries. Id. As with the cases discussed above, the court discussed the
   Graham factors and reasoned they favored a finding the police acted
   unreasonably and took issue with the fact the officers engaged in “little, if
   any negotiation” with the plaintiff before resorting to force. Id. at 167–68.
   But the court also focused on the “the severity of Deville’s injuries” in
   determining whether there was excessive force under these circumstances.
   Id. at 168. Finding that the “facts [were] sufficiently egregious,” the court
   denied qualified immunity. Id. at 169. As above, although there are parallels
   to the instant case, Deville dealt with a use of force and an injury far greater
   than here.
          Similarly, Newman v. Guedry was a traffic-stop case where all of the
   Graham factors weighed against the officers and the court expressed a
   concern about how quickly the officers resorted to force. 703 F.3d 757, 762–
   63 (5th Cir. 2012). In that case, in response to a plaintiff’s passive resistance,



                                           15
Case: 21-20256     Document: 00516289861           Page: 16    Date Filed: 04/21/2022




                                    No. 21-20256


   officers struck the plaintiff with a baton thirteen times and tased him three
   times. Id. at 760. Again, the degree of force in that case was significantly
   greater than that here and was obviously disproportionate to the plaintiff’s
   actions. Likewise, in Goodson v. City of Corpus Christi, two officers tackled a
   plaintiff to the ground, broke his shoulder, jerked his arm back, and cuffed
   him even after he complained his arm was broken. 202 F.3d 730, 734 (5th
   Cir. 2000). The plaintiff spent eight days in the hospital and needed a plate
   and screws implanted. Id. Further, the plaintiff’s retelling of the incident
   indicated he complied completely with the officers’ orders. Id. at 733–34.
   Accordingly, the degree of force and injury in Goodson is readily
   distinguishable from the facts here.
          Finally, Solis argues that Joseph ex rel. Estate of Joseph v. Bartlett
   supports her argument that the officers violated a clearly established right.
   981 F.3d 319 (5th Cir. 2020). That case (which was issued over a year after
   the incident at issue here), involved police officers beating and tasing a
   schizophrenic man to death while he was on the ground, not resisting, and
   calling out for his mother. Id. at 326–27. Joseph’s facts are so far afield from
   the instant case that even were it published before May 2019, it could not
   establish that the Appellants’ actions here were unconstitutional.
          Since May 2019, we have decided numerous cases with facts even
   more like this case than Trammell or Hanks, and we have repeatedly found no
   constitutional violation. Consider Tucker v. City of Shreveport, which dealt
   with a plaintiff who was pulled over for a broken brake light. 998 F.3d 165.
   An officer asked him to come to the back of the car, where he searched him
   and found a small knife. See Tucker v. City of Shreveport, No. 17-1485, 2019
   WL 961993, at *1 (W.D. La. Feb. 27, 2019). Although the plaintiff was
   agitated, he was compliant. Id. He was never told that he was under arrest.
   Id. The plaintiff denied that he ever pulled away from the officers, but they
   claimed that he jerked his arm when they tried to arrest him, and the video



                                          16
Case: 21-20256     Document: 00516289861            Page: 17   Date Filed: 04/21/2022




                                     No. 21-20256


   evidence showed his arm moving. Tucker, 998 F.3d at 178. The officers
   performed a takedown and brought the plaintiff to the ground. Id. at 175. He
   sued, and the district court denied qualified immunity to the officers. After
   an exhaustive review of the evidence and an emphasis on viewing the events
   from the point of view of the officers at the time, the Fifth Circuit reversed,
   finding no constitutional violation and that the law was not clearly
   established. Id. at 176–81. If there is no constitutional violation where the
   officers perform a takedown on a mostly compliant plaintiff who was never
   told he was under arrest and whose form of active resistance was jerking his
   arm away, it is difficult to say that there was a “clearly established” violation
   here.
           Or consider Craig v. Martin, 26 F.4th 699 (5th Cir. 2022). There,
   Jacqueline Craig called the police after a neighbor grabbed her son’s neck for
   littering. Id. at 702. Officer Martin responded, and Craig and Martin had a
   dispute. Id. at 702–03. One of Craig’s daughters, J.H., grabbed her mother’s
   arms during the dispute, and Martin pulled her aside. Id. at 703. Another of
   Craig’s daughters, K.H., pushed into Martin, and Martin told the family to
   get on the ground, shoved Craig into the ground, and pulled Craig’s arms
   behind her back. Id. Martin handcuffed Craig and walked over to J.H.,
   grabbed her arm and the back of her neck, and put her on the ground. Id.
   When he tried to take Craig and J.H. to his vehicle, K.H. appeared and
   attempted to block access to the vehicle. Id. Martin struck the fourteen-year-
   old K.H. in the throat. Id. He also kicked J.H.’s leg as he placed her in the
   vehicle. Id. Finally, Martin went to arrest another of Craig’s daughters, Brea
   Hymond, who had been filming the altercation. Id. Martin handcuffed
   Hymond and put her against his vehicle. Id. When she refused to answer his
   questions, Martin pulled her arms behind her back to force compliance, a
   maneuver Hymond claimed caused excruciating pain. Id.
           This court held that Martin was entitled to qualified immunity.



                                          17
Case: 21-20256     Document: 00516289861             Page: 18   Date Filed: 04/21/2022




                                     No. 21-20256


   Specifically, it held that Martin did not use excessive force because the
   plaintiffs’ injuries were not significant, and the use of force was proportionate
   to the need given the resistance that Martin faced throughout the incident.
   Moreover, the court also found that even had Martin violated a constitutional
   right, such a right was not clearly established. If there was no constitutional
   violation on those facts, including the initial takedown of Craig and the
   compliance maneuver performed on Hymond, it is difficult to see how a
   clearly established violation could exist here.
          Finally, consider Betts v. Brennan, 22 F.4th 577 (5th Cir. 2022). In
   that case, a police officer tased a plaintiff who was highly agitated but had
   mostly complied with the officer’s orders. Id. at 580–81. The plaintiff in
   Betts offered more resistance than Solis, but the use of force was also greater.
   The district court denied qualified immunity but this court reversed, holding
   that the plaintiff’s actions rose to active resistance and that Hanks was not
   sufficiently on-point to illustrate a constitutional violation. Id. at 583–86.
          Although Tucker, Craig, and Betts were decided after the incident at
   issue here, they demonstrate that as of May 2019 the constitutional question
   at issue here was far from “beyond debate.” Trammell, 868 F.3d at 339.
   Moreover, it is telling that in none of these cases did the court find a “clearly
   established” right. If the law was not sufficiently clear to deny qualified
   immunity in these factual similarly cases, it follows that no “clearly
   established” right exists here.
                                         IV.
          For the foregoing reasons, we DENY Appellee’s motion to dismiss
   this appeal, REVERSE the district court’s order denying Appellant’s
   motion for summary judgment, and REMAND with instructions that
   Solis’s claims against Appellants be dismissed.




                                          18